Citation Nr: 1033556	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  06-34 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent 
for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Roger B. Hale, Esq.


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (the 
RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Review of the Veteran's claims at this time would be premature.  
The Veteran requested to be scheduled for a VA hearing, conducted 
by videoconferencing equipment on his November 2006 and January 
2010 substantive appeals.  Such a hearing was scheduled to take 
place in May 2010.  However, in a statement from the Veteran 
filed in May 2010, he indicated that he no longer wished to 
participate in a videoconference hearing, but would rather 
present testimony during a VA Travel Board hearing conducted at 
the Muskogee RO.  See the Veteran's May 2010 statement.  The 
record does not reflect that such hearing has been scheduled or 
that the Veteran withdrew his request for a Travel Board hearing.  
Therefore, to accord the Veteran due process, he should be 
scheduled for a Travel Board hearing.  See 38 C.F.R. §§ 20.700, 
20.704 (2009).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for the following 
action:  

Schedule the Veteran for a hearing at the 
RO before a Veterans Law Judge, in 
accordance with applicable law.  A copy of 
the notice scheduling the hearing should be 
placed in the claims folder.

VA will notify the appellant if further action is required.  The 
Veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

